Citation Nr: 1201622	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-02 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than service-connected depressive disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected degenerative joint disease of the bilateral knees.  

3.  Entitlement to service connection for a right elbow disorder.  

4.  Entitlement to service connection for a bilateral hand disorder.  

5.  Entitlement to service connection for a bilateral foot disorder.  

6.  Entitlement to service connection for a headache disability, to include as secondary to service-connected degenerative joint disease of the bilateral knees.  

7.  Entitlement to service connection for a neurological disorder of the bilateral lower extremities, manifested as cramping, to include as secondary to service-connected degenerative joint disease of the bilateral knees.  

8.  Entitlement to service connection for a left eye disorder, to include residuals of trauma.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Virgin Islands Army National Guard from December 2004 to March 2006, to include service in Afghanistan, with prior and subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The issues of entitlement to service connection for lower extremity neurological disorders, a left eye disorder, and a headache disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In addition to service-connected depression, the Veteran experiences the co-morbid psychiatric disability of PTSD; the evidence of record indicates that the Veteran served in Afghanistan in an area subject to hostile enemy fire, and this exposure caused the ultimate development of PTSD.  

2.  The Veteran separated from activated service with the U.S. Virgin Islands Army National Guard on March 10, 2006, and he was diagnosed, via radiographic imaging, as having degenerative changes in the facet joints of his lumbar spine within a year of his discharge; it is thus presumed that such a disorder had causal origins in service.  

3.  There is no evidence that the Veteran currently has a disability of the right elbow. 

4.  There is no evidence that the Veteran currently has a disability of the hands.

5.  There is no evidence that the Veteran currently has a disability of the feet.


CONCLUSIONS OF LAW

1.  Service connection for PTSD, as a separated acquired psychiatric disability from service-connected depression, is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).

2.  Service connection for a low back disability, to include degeneration of the facet joints of the lumbar spine, is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

3.  The criteria for an award of service connection for a right elbow disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).

4.  The criteria for an award of service connection for a bilateral had disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).

5.  The criteria for an award of service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claims for service connection.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.   

The Veteran has not pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including a comprehensive VA general health examination report and clinical records.  There is no indication of any additional relevant evidence that has not been obtained.  The Veteran's claims with respect to his PTSD and back are granted, and there is no indication of any chronic disability in the bilateral hands, feet, and right elbow which would require additional development.  Accordingly, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2011).

Service connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Where the record does not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997). 

Effective October 29, 2008, VA amended its regulations regarding service connection for PTSD by eliminating the requirement for evidence corroborating the claimed in-service stressor in cases in which PTSD is diagnosed in service.  See 73 Fed. Reg. 64,210 (Oct. 29, 2008); 74 Fed. Reg. 14,492 (Mar. 31, 2009). 

Additionally, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) provides

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)(3). 




Psychiatric disorder other than depression

The Veteran in this case is already in receipt of compensation for an acquired psychiatric disorder.  Specifically, service connection has been established for depressive disorder, not otherwise specified, at a 10 percent evaluation.  He contends, in essence, that he has other psychiatric manifestations which should be service connected.  He expressly contends that he has PTSD as a result of his experiences in Afghanistan.  

The Veteran's DD Form 214 reflects service as an activated member of the U.S. Virgin Islands National Guard from December 2004 to March 2006.  During that time, the Veteran was deployed to Afghanistan in support of Operation Enduring Freedom, and he had service as an electrician.  He contends that he went on patrols, and his base was exposed to "missile attacks."  The DD Form 214 indicates that the Veteran was entitled to receive special pay for service in an "imminent danger" area.  Thus, the RO conceded the Veteran's claimed stressors in light of the changes to 38 C.F.R. § 3.304(f)(3).

Regarding a diagnosis, the Veteran was seen in January 2011 by a private clinical psychologist who had also served in the Virgin Islands Army National Guard as a military psychologist.  This clinician indicated that he was preparing a full clinical evaluation and provided a detailed summary of the Veteran's mental health status, to include indicating that the Veteran experienced PTSD as related to his Afghanistan experiences.  The Veteran's service-connected depression was also noted; however, this psychologist was very clear to indicate that PTSD existed as a co-morbid psychiatric disorder.  

Although a VA examiner concluded that the Veteran did not meet the symptom criteria for a diagnosis of PTSD, the Board finds that the evidence is at least in equipoise regarding the diagnosis.  Thus, the Board finds that service connection for PTSD is warranted.  



Low back

The Veteran contends that he developed a low back disorder while in activated service with the Army National Guard.  

Service treatment records do document complaints of low back pain in January 2005 and January 2006, with these complaints noted to have occurred at the same time knee pain was occurring.  The Veteran states that he experienced a lift injury which caused him to have pain in the back, although no chronic low back disorder was diagnosed in service.  

Shortly after separation from his activated period of duty (which, as noted above, included a tour in Afghanistan), the Veteran filed his current claim for service connection.  The Veteran was afforded a general VA medical examination in January 2007, and low back pain was assessed with further radiological testing being necessary.  A magnetic resonance imaging report (MRI), dated in March 2007, contains an assessment of degenerative changes in the lumbar spine at the posterior facet joint.  In addition to this degenerative joint disease, the Veteran was noted to have disc protrusion and degenerative disc disease at various vertebral levels.  

The Veteran was discharged from active service on March 10, 2006.  The MRI report assessing degenerative joint changes is dated March 7, 2007.  That is, it is within a year of the Veteran's release from his activated period of service with the National Guard.  Certain chronic disabilities, including arthritis (of which degenerative joint disease is a type), will be presumed to have been incurred in service if manifest to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309.  In this case, the Veteran has a radiographically-confirmed type of arthritis present within the first post-service year.  Accordingly, service connection will be granted.  Id.  




Right Elbow/Bilateral Hands/Bilateral Feet

The Veteran contends that he experiences chronic disabilities in the hands, feet, and right elbow, and that these disabilities manifested as a result of his activated service in the Army National Guard.  

The Veteran's service treatment records, which include periods of INACDUTRA as well as the activated period of service, do not contain any complaints for the elbow, feet, or hands.

Essentially, the Veteran contends that he feels pain in the feet, hands, and elbows, and that this pain started in active military service.  The post-service records do not contain diagnoses of chronic disorder of the hands, feet, or right elbow.  Indeed, The Veteran was afforded a comprehensive VA general examination in January 2007, and there were no abnormalities noted in these regions.  Subsequent to this assessment, several VA clinical reports contained detailed lists of the Veteran's medical problems, and nowhere is it recorded that he experienced a chronic disorder of the feet, hands, or right elbow.  The Veteran has not identified that he has received treatment for any of the reported orthopedic disabilities at a private facility, and the VA records contained in the file do not document any consultation for the alleged disabilities.  

The Veteran, as a layperson, is competent to report on that which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (under certain circumstances, a layperson is competent to identify a simple medical disorder; however, more complex medical disorder and etiologies are outside of a layperson's knowledge base).  In this regard, it is undisputed that he feels pain in his feet, right elbow, and bilateral hands.  The Veteran is not, however, competent to diagnose chronic medical disorders of these anatomical regions, and other than his assertions of pain (not a disability for VA purposes, see Sanchez-Benitez v. West, 13 Vet. App. 282 (1999)), there is nothing to document that he actually experiences the claimed disorders.  Id.  Moreover, the Veteran has apparently not sought treatment for his complaints of pain, and in his general medical assessment of health done after separation in 2007, he was not found to have abnormalities in the feet, hands, and right elbow.  Quite simply, there is no evidence of record, and no indication of any outstanding evidence, which would serve to document that the Veteran currently experiences chronic disorders of the hands, feet, and right elbow.  

In claims for service connection, under all theories of entitlement, it is first and foremost a requirement that a current, chronic disorder be present.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As this is not the case for the hands, feet, and right elbow, the most basic element of the claim for service connection has not been met, and the claim must be denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365  (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for PTSD, as a separated acquired psychiatric disability from service-connected depression, is granted.

Service connection for a low back disorder is granted.  

Service connection for a right elbow disorder is denied.  

Service connection for a bilateral hand disorder is denied.  

Service connection for a bilateral foot disorder is denied.  


REMAND

Headaches, neurological disorder of the lower extremities, and left eye disorder

The Veteran contends that he developed a chronic headache disability, a left eye disorder, and a neurological disability of the lower extremities as a result of active service or, alternatively, with respect to the headaches and neurological disorder, as a consequence (either causally or by aggravation) of a service-connected disability of the bilateral knees.  

The Veteran has been found to exhibit axonal tibial posterior neuropathy bilaterally, and this has been clinically assessed to be responsible for his leg cramping.  There was some indication of radiculopathy from the Veteran's now service-connected back disability; however, upon more recent neurological assessment in December 2008, the Veteran was found not to exhibit radiculopathy.  With regard to headaches, migraine was diagnosed in a December 2008 VA examination.  The service treatment records document a laceration and traumatic injury to the left eye occurring in January 2005.  At that time, the Veteran experienced subconjunctival hemorrhage as a result of him slipping on his weapon during a training exercise.  Sutures were needed to treat the injury, and optometry records noted iritis and eye strain.  Subsequent to discharge, however, the Veteran was assessed by a VA optometrist as experiencing astigmatism and refractive error, and no discussion was made of trauma residuals.  The clinician examining the Veteran did, however, indicate that a follow-up was necessary with ophthalmology, but there is no record of private or VA ophthalmology treatment following this recommendation.  

The Board notes that the Veteran was provided a VA neurological assessment in December 2008 which purportedly addressed the etiology, as least on a secondary basis, of the claimed neurological leg and headache disorder.  The examiner stated, in a rather cursory assessment, that because there is no anatomical relationship between the arthritis in the bilateral knees and the neuropathy in the legs and headaches, that there was no causal relationship between these disorders.  No discussion was given to a potential aggravating relationship, and the examiner did not provide an opinion as to a possible direct relationship to military service.  There is currently no opinion of record which posits an assessment on the etiology of any current left eye disability in light of the Veteran's in-service injury.  See Nieves-Rodriguez, 22 Vet. App. at 304 (a medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight).  

As noted above, the service treatment records do document an eye injury occurring during active service.  There was a list of disorders present in 2005, to include iritis, conjunctival hemorrhage, and eyestrain, which were not noted in a VA examination three years later.  Nonetheless, an ophthalmology consultation was necessary, and there was some disability noted in the form of astigmatism and refractive error.  Although any congenital problems of the eye which might cause these disorders would be, on their own, not capable of service connection, traumatic residuals of an eye injury, to include changes to refractive error and/or astigmatism as a result of said trauma, would, in fact, be something for which service connection can be established.  Thus, the Board is of the opinion that a comprehensive VA ophthalmology opinion should be afforded, and that the examiner be asked if it is at least as likely as not that any current eye disorder is a residual of the trauma experienced in the left eye in 2005.  The examiner should also opine that if only a congenital abnormality is present, whether it was at least as likely as not that the 2005 eye injury aggravated such an abnormality beyond the natural course of the disease process. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to headaches, the Board notes that there is a singular entry in the service treatment records occurring during what appears to be a period of INACDUTRA.  The Veteran, in 2003, complained that he was having problems with headaches after dealing with his mother's death.  Although this is not the result of any particular injury, it does raise the possibility that the Veteran's service-connected depression might have caused or aggravated a migraine headache disability.  A January 2011 private psychologist's report noted that the Veteran experienced an unspecified pain disorder, and this, at least potentially, also gives credence to the theory that the service-connected psychiatric disabilities (which now include PTSD) might have caused or aggravated a migraine headache disability.  Moreover, as noted above, the December 2008 VA neurologist did not address whether the service-connected knee disabilities aggravate the Veteran's migraine headaches.  The Board does not dispute that there is no anatomic relationship between the knees and head; however, the Veteran's complaints center on pain, and whether the pain associated with the knees has any role in the cause or aggravation of migraines has not been discussed in a VA medical opinion.  Thus, a new medical examination is necessary.  See McLendon, 20 Vet. App. at 79.  Finally, as is noted, there is a documented in-service injury to the orbital area of the left eye, which required suturing.  That is, there is evidence of a traumatic head injury which could, at least potentially, have caused the Veteran to experience a migraine headache disability.  Thus, in giving an opinion on etiology, the examiner should determine whether it is at least as likely as not that this injury caused the Veteran to experience migraines.  Id.  

Lastly, with regard to the neurological disorder in the legs, although the December 2008 examiner stated that there was no anatomic relationship between the axonal tibial nerve and the knees, despite their proximity, the examiner once again failed to address whether the service-connected arthritic knees could have aggravated the neuropathy beyond the natural course of the disease process.  Additionally, as the above decision grants service connection for a low back disorder, and as there is at least some indication of radiculopathy in the clinical record, the Board determines that a new examination is necessary to identify what chronic disabilities are present in the legs (and are responsible for cramping), and an opinion should be provided as to whether any neurological manifestation in the bilateral legs was either caused or aggravated by service-connected knees and/or by the now-service-connected low back disability.  See McLendon, 20 Vet. App. at 79. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.  

2.  Schedule the Veteran for VA ophthalmology and neurological examinations for the purposes of determining the following:  

a)  The ophthalmologist is asked to identify all chronic disorders present in the left eye, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current eye disorder, to include astigmatism or refractive error, iritis, hemorrhage residuals, and strain, had causal origins in active eservice, to include the 2005 left eye trauma.  Furthermore, should only congenital vision deformities/refractive error be present, the examiner should provide an opinion as to whether it is at least as likely as not that the 2005 eye trauma aggravated these disorders beyond the natural course of the disease process.  A rationale must accompany any conclusions reached, and conclusory/superficial opinions are not useful.  

b)  The neurologist is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's migraine headaches and bilateral axonal tibial neuropathy (or any other lower extremity neurological disorder) were caused by active service, or alternatively, were caused or aggravated beyond the natural progression of the disease process by service-connected bilateral knee disorders.  In addition, the neurologist should provide an opinion as to whether it is at least as likely as not that the Veteran's migraines were caused or aggravated by service-connected psychiatric disorders, to include depression, and whether it is at least as likely as not that any neurological disorder in the lower extremities was caused or aggravated by the now service-connected low back disorder.  A rationale must accompany any conclusions reached, and conclusory/superficial opinions are not useful.  

3.  Following the directed development, the RO must conduct a de novo review of the claims on the merits.  Should the claims not be granted, issue an appropriate statement of the case to the Veteran and his representative and return the claims to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


